Defendant was convicted in the lower court for the crime of carrying concealed on or about his person a dangerous weapon, a pistol.
He was sentenced to pay a fine of $300, or to serve three months in the parish jail.
As the fine does not exceed $300, this court is without jurisdiction to entertain the appeal. Const. 1921, art. 7, § 10.
It is therefore ordered that the appeal be dismissed.
O'NIELL, C.J., concurs in the decree on the ground that neither of the alternative penalties is sufficient to bring the case within the jurisdiction of this court. *Page 884